This is an original action in mandamus brought in this court by the board of education of school district No. 60, Logan county, against the county excise board of that county, and others, seeking to compel the excise board to approve a statement of estimated needs certified to it by plaintiff school district and to make a levy in an amount which will raise sufficient revenue to meet its required needs. Alternative writ was granted on January 15, 1932. An answer was duly filed thereto by defendants. The case is before us on the alternative writ and answer.
It appears that plaintiff is an independent school district, and that on April 14, 1931, at an election duly and regularly called for that purpose, the voters of the district, by a majority vote of those participating in the election, voted to increase the ad valorem rate of tax levy 10 mills over and above the 5-mill levy allowed by law. The result of the election, together with the financial statement and the estimated needs of the district, was certified to the excise board. This statement showed that it was necessary for the district to raise $97.041.12 by ad valorem taxation to meet its required needs. It also showed that such sum, according to the assessed valuation of the district, could be raised by a levy slightly less than 15 mills. Notwithstanding this election, the county excise board refused to approve the statement of estimated needs certified to it by the district. Defendants also refused to make the levy as voted by the people and threatened to reduce the estimated needs by striking certain items therefrom and make a levy accordingly, and claim the right so to do by virtue of section 9698, C. O. S. 1921, chapter 66, art. 7, S. L. 1931. This contention has been decided against them by this court in State ex rel. Board of Education, School Dist. No. 16, v. Excise Board Payne Co., No. 23153, decided Jan. 26, 1932, 155 Okla. 227, 7 P.2d 473. It is there said;
"If the estimated needs of an independent school district for the general fund expense of such district can be supplied within the statutory limitations, it is the duty of the excise board to make the appropriations therefor in the amounts estimated to be needed for that purpose, and the excise board is not authorized to make the appropriations in a lesser amount than that estimated to be needed if the amount estimated to be needed can be appropriated within the statutory and constitutional limitations."
The above case is decisive of the question here involved, and the writ is granted.
LESTER, C. J., CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, and McNEILL, JJ., concur. KORNEGAY, J., dissents.